Order entered July 15, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00374-CV

                          MELISSA GARCIA BREWER, Appellant

                                               V.

                            TEXANS CREDIT UNION, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-00377-2014

                                           ORDER
       On May 3, 2016, appellant Melissa Garcia Brewer filed a voluntary bankruptcy in United

States Bankruptcy Court. On May 5, 2016, appellee Texans Credit Union notified this Court of

appellant’s bankruptcy.    Pursuant to 11 U.S.C. § 362, further action in this appeal was

automatically stayed. See TEX. R. APP. P. 8.2. Accordingly, by order entered May 23, 2016, we

abated this appeal. In that order, we advised that the appeal may be reinstated on prompt motion

by any party showing the stay has been lifted and specifying what further action, if any, is

required from this Court. See TEX. R. APP. P. 8.3(a).

       On June 13, 2016, appellee filed a motion to reinstate this appeal. Pursuant to rule of

appellate procedure 8.3, appellee attached a certified copy of the bankruptcy court’s June 2, 2016

“Order Extending the Automatic Stay as to All Creditors and Conditionally Extending the
Automatic Stay as to Texans Credit Union,” wherein the bankruptcy court ordered that the

automatic stay “is not in effect and is terminated with respect to all claims, counterclaims, causes

of action, proceedings, and defenses” pertaining to this appeal and this appeal “may continue to

completion and finality, including any and all appeals or other proceedings or remedies.”

Appellant has not filed a response to appellee’s motion to reinstate this appeal.

       Accordingly, we GRANT appellee’s motion to REINSTATE this appeal. See TEX. R.

APP. P. 8.3(a). We DIRECT the Clerk of this Court to REINSTATE this appeal.

       On April 12, 2016, appellee filed a motion to dismiss this appeal for lack of jurisdiction.

Any response to appellee’s motion to dismiss shall be FILED WITHIN TEN DAYS OF THE

DATE OF THIS ORDER.




                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE